The defendant, a negro, was convicted of committing an assault and battery upon the person of a white woman. The evidence authorized the jury to find that the defendant, unlawfully and against the will of the woman, grabbed her arm, squeezed it, and said, "You are a nice baby," and put his arm around her. That evidence authorized the verdict. See Goodrum v.  State, 60 Ga. 509; Yarbrough v. State, 17 Ga. App. 828
(88 S.E. 710). The overruling of the motion for new trial, based upon the general grounds only, was not error.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                        DECIDED JANUARY 31, 1945.